ELLIS,-Judge.
This is..a companion suit to Stull v. V. J. Russo, La.App., 85 So.2d 112.
The only evidence in the record to indicate any relationship between L.' J. Russo, father, and the injured employee, is that L. J. Russo owned the land upon which V. J. Russo son operated the business in which plaintiff was injured. Since defendant herein was not plaintiff's employer, the judgment of District Court dismissing plaintiff’s suit as against L. J. Russo is affirmed. This suit is in forma pauperis, and therefore plaintiff will not be assessed with costs.